-- -
                                                       166



OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                   AUSTIN
        pfwwnt   of   sherlffa~   for   aonveyhg     prl8one~~~

            88 of Artio1e1020 of the Code o? csi&n&l
Pxwmdure      of Texas,.reada
                            as follows:
               "Sh~lf'faand oonistable8   senl.ngprooerm
        andattendlnganyexamln5.ngoourt        in t&r ux-
        aisinuticm    'or any felonyoaae shall be en-
        t itlea   to. 8uoh rawi as are its4  by lau tar
        sLmflnrservLo.ass     In mlsde5eanoraamw in
        ootmtyoourt to be 16 by the titate, nat to
        exoeadBour aadrzo      p"CC (#4.CO)Dolisreln
        any one oaee and mlleaeeaotunlly and nea6s-
        sarllytruveledln going to the flaot ot a+
        reet and for aonveylngths prisonera?
        EKUltWEito
               &lilStS fWJVi&%diIlUtiO108 Posb:
        and 1030, Cod8 of CTI       Proaedurs,aa bbb
        raota a~- be, but no nilhage whatevershall
        be paid for M         or attaahlngdtne88.s
        in the oounty where oaae i8 pending, Pruvlb
        ed no aherlffor oonatable.  shnll reoelve
        irolRthe stateany akdltlonalmile&p far
        any subsequent arrest  of a defendmt in the
        ssmfs nase, or ln any othar aam in an exam-
        infsg ooi\rt or in Amy didriot court based
        uponthesama aiharge  oruponthe same afIA-
        Inal act, or &rorrlneout of the aam orimia,
        altraaaeatioa vdmtbertheaam&       ie mde
        with or withouc a -t,      op beltare of
        after lndlutm%nt,nndtnno soent shallhe
        be allowadto duplloatshis rest!ior mile-
        age r0r mklng 'itrrest8,with or withoutwar-
        l-%X&* OS Wb%R tW0'OTSkUteWWXliUt8 Lv 'aXl'eSt
        or aaplaaeer, are   servd       or aould   hare   beur
        mrved on the imme detsadanton any one dti~y,~
        You will note that the ~rovlaiomoi ATtloli,
1080, above quoted, fix the amountor the tee and
atlleagetvxpenssto whioh the aherlffis entitled\9D-
on pericmmnoe ai dutie8lnwsed upon hlla by law and
referred to by Article lfSO+  Rrom the stabatuant oi
feats     set out 3.nyour Utter            hm+n?vW, lt does not
aspearthat there MI) ahf du df on t&b peSt o? th*
Hon. GaorgeH. Sheppard,pege 8

sheriffto oonveythe ;PlroIler to the exe&&q
trial in Zl Paso. MO attaohnmt wee issued for the
witness,and it thereforeappear that the &mriff
was withoutauti+orltyto attendthe exsainlngtrial
in El Paso or to conveythe prisonerthereto.
         It is the opinionof this departmentthat ~
.the sheriffof Childress~Ceunty  ie not entitledto
 receivepay-m& from the state acoordingto the pm+
 visions of Artlole1020, above quoted, and that there
 is no duty on the Comptrolletrto ismae the warrant
 payableto the sheriffof OhlldressCounty.
                            Yours rery truly